           Case 1:17-cv-02136-RJL Document 136 Filed 04/20/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  JOSHUA ATCHLEY, et al.,

           Plaintiffs,


      v.                                          Case No. 1:17-CV-02136 (RJL)



  ASTRAZENECA UK LTD., et al.,

           Defendants.


                         NOTICE OF CHANGE OF FIRM ADDRESS

       Please take notice that attorney Robert Reeves Anderson, counsel for Defendants GE

 Healthcare USA Holding LLC, GE Medical Systems Information Technologies, Inc., and GE

 Medical Systems Information Technologies GmbH, files this Notice of Change of Firm

 Address and states as follows:

       Effective April 6, 2020, Arnold & Porter Kaye Scholer LLP has moved its Denver office

location to: 1144 Fifteenth Street, Suite 3100, Denver, CO 80202. All other contact information

with respect to Mr. Anderson remains unchanged.
        Case 1:17-cv-02136-RJL Document 136 Filed 04/20/20 Page 2 of 2




Dated: April 20, 2020

                                 Respectfully submitted,


                                 /s/ R. Reeves Anderson
                                 Robert Reeves Anderson, (D.D.C. Bar No.994989)
                                 ARNOLD & PORTER KAYE SCHOLER LLP
                                 1144 Fifteenth Street, Suite 3100
                                 Denver, CO 80202
                                 (303) 863-2325
                                 reeves.anderson@arnoldporter.com

                                 Counsel for Defendants GE Healthcare USA
                                 Holding LLC, GE Medical Systems Information
                                 Technologies, Inc., and GE Medical Systems
                                 Information Technologies GmbH




                                       2
